Citation Nr: 1815812	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for varicocele. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board remanded the appeal in April 2014 and requested the RO issue the Veteran a statement of the case and afford him an opportunity to perfect an appeal.  A Statement of the Case was issued in May 2014 and the Veteran perfected his appeal in July 2014.  The RO then returned the appeal to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Testicular varicosity was noted at time of the Veteran's entry into service.

2. The evidence does not establish that his pre-existing varicocele was aggravated during his military service.


CONCLUSION OF LAW

The criteria for service connection for a varicocele have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1132, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) (2017).


	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA'S Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

The Veteran contends that his current diagnosis of a varicocele was caused or aggravated by events in service, including as due to several parachute jumps and exposure to an herbicide agent. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The law provides, "[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.  Where a disorder is noted on service entrance examination, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 applies. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012).  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2017).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, section 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, though credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Review of his service treatment records show the Veteran received a diagnosis of "testicle vercosity [sic]" in a December 1965 Report of Medical history, prior to entrance to service.  After complaints of pain and tenderness, a varicocele was found on his left testicle in August 1966.  He also reported urinary frequency and urgency.  A November 1966 radiology report completed after evaluation of the varicocele on his left testicle was negative for any problems.  On a follow-up visit, an examiner noted that his continued complaints were mostly psychosomatic.  His May 1968 separation examination was negative for any genitourinary conditions. 

Private treatment records indicate the Veteran had the varicocele since service and continued to experience pain and discomfort.  He made reports to physicians indicating the varicocele was caused by exposure to dioxin and/or aggravated by parachute jumps in service. 

The Veteran was afforded a contract examination in March 2009; he reported increased urinary frequency, with a weak and hesitant flow, and incontinence.  He also noted he was impotent and experienced erectile dysfunction that was caused by medication and psychological disorder.  He reported constant aching pain in his scrotum and both testicles feeling heavy.  Examination of the testicles was abnormal, revealing tender to palpation over the left epididymis region, and a possible small varicocele.  Ultimately, the examiner opined that the Veteran's left varicocele was related to his service because it was noted on several exams, including a urology exam, while in service.  The examiner also noted that erectile dysfunction and urinary incontinence are not caused by a testicular varicocele.

Another VA genitourinary examination was performed in April 2010; the examiner reviewed the file and enumerated numerous findings including the notation of "testicle vercosity [sic]" at entrance and treatment for testicular pain during service.  On physical examination, his bladder, urethra, penis, testicles and seminal vesicles were found to be normal; however, an ultrasound confirmed a varicocele and hydrocele on his left and right scrotum, respectively.  A negative opinion as to aggravation was provided, which indicated: 

"The symptomology expressed by this veteran is unusually severe.  Typically, symptoms of varicocele are described as: "a dull ache in the testicle that is increased after heavy exercise".  Review of multiple medical references including Harrison's Principles of Internal Medicine and MedHelp report the "dull ache" or "dragging" sensation with increased activity.  None of the references indicated pain of a severe nature as described by this veteran, or any permanent exacerbations/aggravation/worsening of the varicocele due to activity or exercise.  It is less likely as not that the veteran's testicle varicocele was permanently worsened or aggravated as a result of service."

A Disability Benefits Questionnaire for male reproductive organ conditions was completed by private urologist in January 2014.  The physician diagnosed erectile dysfunction, prostate hypertrophy, infertility, and testicular hypogonadism.  On examination, his penis, testes, epididymis, and prostate were found to be normal, except for a moderate varicocele found on his left testicle.  An office visit report was also provided and it detailed the Veteran's problems with erectile dysfunction and decreased testosterone levels.  However, no opinion was provided as to the etiology of the varicocele. 

During the November 2017 Board hearing, the Veteran testified that during parachute training in service he experienced pain in his testicles due to the straps and harness.  He believed that condition was worsened due to this activity and caused a myriad of other issues including sterility and voiding dysfunction.  He stated that following service, he continued to seek treatment until the symptoms reduced to a tolerable level.  He was unable to remember whether a physician found that his diagnosed varicocele was related to the harnesses he wore during training.  He agreed to reach out to his private physician to obtain a nexus opinion; however, review of the claims file show that no other evidence was submitted since the hearing. 

Based on the foregoing, the Board finds that service connection is not warranted because there is no medical evidence showing aggravation of his condition due to service.  In other words, his preexisting varicocele was not aggravated during his period of active duty, nor was it otherwise shown to be attributable to an event, injury, or disease in service.  

The varicocele condition preexisted service and therefore, can only be service connected on a basis of aggravation.  Here, although there were notes and treatment of a varicocele in service, there is no competent evidence of record indicating that the diagnosed varicocele was aggravated during service.  The Veteran made complaints of pain and tenderness in his left testicle but based on a review of the records, those symptoms seemed to resolve.  An examiner even noted that the Veteran's complaints were psychosomatic.  Moreover, his separation exam in May 1968 and another exam conducted in March 1971 indicated his genitourinary system was normal.  

The April 2010 VA examiner found that his current symptoms were unusual and there any permanent worsening of the varicocele was unlikely due to activity or exercise.  The examiner opined that it was less likely as not that the Veteran's testicle varicocele was permanently worsened or aggravated as a result of service.

The Board finds the April 2010 VA examiner's opinion highly probative as it is based on a review of the relevant medical records and lay evidence of record and contains a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).

Although the March 2009 VA opinion indicates the Veteran's condition is related to service, it fails to take into account that it was noted on his entrance examination-several months prior to him entering active duty.  Additionally, this examiner did not provide an opinion as to aggravation.  Therefore, the March 2009 opinion is given little probative value. 

Regarding lay evidence, the Board notes that although the Veteran is competent to observe he has pain or tenderness in his testicles; he is nevertheless not competent to opine that his preexisting varicocele was aggravated during service.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

Again, the Board notes that the Veteran's varicocele was noted upon his entry into service and he is not presumed sound as to that disability.  Although he complained of urinary frequency and urgency, as well as pain and tenderness during service, treating professionals at that time attributed it to psychosomatic complaints.  He was not found to have any residual complications of his varicocele at service separation.  In other words, the Board finds that his in-service complaints did not show an increase in disability during service and his complaints were merely a recurrence of the manifestations of his varicocele.  There is no competent or credible evidence showing that his varicocele was aggravated during his period of active duty, and direct service connection is not warranted even if he was exposed to herbicides during service.  

The Board finds that the preponderance of the evidence is against a finding that his Veteran's current varicocele was aggravated during his period of active duty.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal for must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a varicocele is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


